Title: To John Adams from Alexander Townsend, 18 September 1819
From: Townsend, Alexander
To: Adams, John


				
					Respected Sir,
					Boston 18. Sept. 1819.
				
				Proposals, you are probably aware, have been issued at Baltimore for printing the Lives of the Signers of our Declaration of Independence. Matthewson, the publisher, has written me respecting the life of Hancock. May I be permitted to ask of you information on this Subject? Of whom can I Seek facts, if not of the Aneas of our Revolution who Saw the whole & was himself So much of it?Very respectfully / Yr obliged humb. Servt.
				
					A. Townsend.
				
				
			